

STREAMLINE HEALTH SOLUTIONS, INC.
July 22, 2013
Mr. Matthew S. Seefeld
1230 Peachtree Street NE, Suite 1000
Atlanta, Georgia 30309
Employment Agreement dated as of September 27, 2012
Dear Matt:
I refer to the above-referenced agreement (the “EA”) between the Company and you
and to the Sales Incentive Compensation Plan for Sales Executives of Streamline
Health, Inc. (Effective as of February 1, 2013) (the “Sales Comp Plan”). The
purpose of this letter agreement is to modify the EA for the current fiscal
year, which began 2/1/13 so as to accommodate your continued participation in
the Sales Comp Plan as it relates to sales by you and your team of the Company’s
“PFS” suite of services.
Accordingly, the following paragraph will be substituted for paragraph 2 of
Exhibit A of the EA with effect from 7/1/13:
2.
Commissions. Executive will participate, as a “Sales Executive”, in the
Company’s Sales Incentive Compensation Plan (Effective as of February 1, 2013),
a copy of which has been provided to Executive. As such, Executive will for the
period July 1, 2013, through January 31, 2014, be entitled to earn commission at
the rate of 1.5% (or 2.7% in instances where Executive is the sales lead) of net
(of any Channel Partner share) commissionable Bookings on any and all client
agreements entered into during such period with respect to PFS services, and
such rate will increase to 2.25% (or 4.05%) if and when Executive’s team’s Quota
Targets of $8 million and $1 million of Net Bookings and Recognizable Revenue,
respectively (net of any Channel Partner share), for the period have been
achieved. For purposes of this paragraph, the term “sales lead” refers to the
individual who functions as the principal liaison between the Company and the
client in regard to the relevant agreement and, in any event, who first
demonstrates the services to the client and negotiates the final form of
agreement with the client.

The Sales Comp Plan will also govern administrative matters, for example,
entitlement to payment of accrued and unpaid commission in case of termination
and the timing of payment of such commission.
In addition, you will be eligible for a non- equity bonus for F2013 in the
prorated amount of $25,000, subject to the same terms and conditions as apply to
other Senior Vice Presidents and payable at the same time as other executive
non-equity bonuses are paid, which is generally in March following
 

1.
Currently consisting of yourself and Omar Nagji.

2.
Currently consisting of the OpportunityAnyWare, ARWare, and DenialWare solutions
and which, for purposes of this letter agreement, will also be deemed to include
Virtual Business Consulting support services.







--------------------------------------------------------------------------------





the fiscal year-end. This bonus, as with those of other executives, is subject
to the approval of the Compensation Committee of the Board of Directors of the
Company.
Finally, the Company will continue to pay you any accrued and still unpaid
commissions in the amounts and at the times specified in the EA and the Sales
Comp Plan as then in effect, except that such commissions for FY2012, in the
amount of 157,267 will be paid as soon as practicable following execution by
both parties of this letter agreement, but not before August 15, 2013.
If the foregoing is acceptable to you, please so indicate by signing a copy of
this letter in the place provided below and returning it to me.
 
 
Sincerely,
 
 
 
 
 
/s/ Robert E. Watson
 
 
Robert E. Watson
 
 
President and Chief Executive Officer
 
 
 
Accepted and Agreed to:
 
 
/s/  Matthew Seefeld
 
 
Matthew S. Seefeld
 
 





